Title: “Pacificus”: On Chastising the Colonies, [13 February 1766]
From: 
To: 


The authorship of this piece has not been established with any certainty, and the editors can offer little evidence that Franklin wrote it. He often used anecdotes to support or illustrate his ideas, but he was by no means the only writer of the time to employ such a device. The London Chronicle, with which his friend William Strahan was closely connected, often served as a vehicle for his communications to the public, though most of his letters of recent weeks had appeared in other papers. He had cited the Duke of Alva’s oppressions in the Netherlands in his Canada Pamphlet of 1760 (above, IX, 91), though other writers in England also used the duke as a symbol of tyranny. And the signature “Pacificus,” commonly reserved for advocates of stern measures against the colonies, had been used ironically about two weeks earlier by one writer, probably Franklin, for a purpose similar to that of this letter. The piece is included here only as a possible contribution from Franklin’s pen, and the reader may decide for himself whether it should be identified as one of his writings.
  

  [February 13, 1766]
  To the Printer.

A Certain Judge, at an Assize, declared it from the Bench, as his Opinion, that every man had a legal right to chastise his wife, if she was stubborn and obstinate; but then he observed, that his right ought to be exercised with great lenity and moderation.
It seems our Lawyers are of opinion, that England has an indisputable right to correct her refractory children of North America. But then, as the Judge observed, it ought to be done with temper and moderation; lest, like an unskilful Surgeon, we should exasperate and inflame the wound we ought to mollify. It is an old maxim, but not the less true, that it is much easier to lead than to drive. If the Duke d’Alva had treated the people of the Netherlands with gentleness and humanity, they would never have revolted. Thank God, we have no Duke d’Alva in England.
The Great Commoner is, at least in the present instance, a Friend to Peace, and for healing measures: So are the late King’s old and faithful servants. The same Apostle who says, Children, obey your Parents; says also, Fathers, provoke not your Children to wrath.
Pacificus.
